DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/604,193, application filed on 10/10/2019, and Preliminary Amendment subsequently filed on 10/10/2019.  In the Amendment, claims 4-11, and 13-14 are currently amended.  Claims 1-14 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 10/10/2019, 09/21/2021 and 12/09/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.          Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al. (US PG Pub No. 2013/0181826).

7.          With respect to claim 1, Yang teaches:
 A battery pack (a battery pack, Abstract), comprising: 
a battery cell which contains a non-aqueous electrolyte (see electrolyte, Abstract), 
wherein the battery cell is a non-aqueous electrolyte secondary battery (see lithium ion secondary battery para 2); 
a casing which stores the battery cell (see battery pack casing, Abstract, para 30-32, Figs 1-2); and 
at least one liquid leakage sensor (sensors for detecting electrolyte leakage, para 35),
which detects liquid leakage from the battery cell (see sensor detecting leakage of electrolyte from battery cell, para 33-36), 
wherein one or both of the casing and the battery cell have a leaked liquid retention region (see liquid collection/retention portion, Abstract) 
in which the non-aqueous electrolyte tends to be retained when the non-aqueous electrolyte leaks out of the battery cell (see overflow and collection/retention of electrolyte, Abstract), 
(see impedance change based on electrolyte leakage/overflow, Abstract, para 30-35, Figs 1-2) and 
discharges the battery cell, and wherein at least one sensor unit of the liquid leakage sensor is provided in the leaked liquid retention region (sending a safety alert if overflow/leakage is detected, para 25).

8.          With respect to claim 2, Yang teaches:
wherein the liquid leakage sensor detects an impedance change caused by attachment of the non-aqueous electrolyte to the sensor unit (see impedance change based on electrolyte leakage/overflow, Abstract, para 30-35, Figs 1-2).

9.          With respect to claim 3, Yang teaches:
wherein the liquid leakage sensor includes a liquid leakage determination unit which determines whether or not liquid leakage occurs on the basis of a tendency of the impedance change (see impedance change based on electrolyte leakage/overflow, Abstract, para 30-35, Figs 1-2).

10.          With respect to claim 4, Yang teaches:
wherein the sensor unit contains at least one metal selected from the group consisting of tin, silver, copper, nickel, zinc, and lead (see copper sheet, detection portion, para 13, 32).

11.          With respect to claim 5, Yang teaches:
a second sensor which detects a voltage or current change of the battery cell (see various sensors employed to detect conductivity, pH, liquid-level refraction, instrument panel, time to reduce risk or occurrence of risk, para 35).

12.          With respect to claim 6, Yang teaches:
wherein the non-aqueous electrolyte contains an organic carbonate solvent (see organic electrolyte material, para 3).

13.          With respect to claim 7, Yang teaches:
 wherein the non-aqueous electrolyte contains a lithium salt including a fluorine atom (see fluorine material as part of electrolyte/sensor relationship, para 7, 24, 34-35).

14.          With respect to claim 8, Yang teaches:
wherein the non-aqueous electrolyte second battery is a lithium ion secondary battery (see lithium ion secondary battery para 2).

15.          With respect to claim 9, Yang teaches:
wherein the sensor unit includes at least a first electrode and a second electrode which is insulated and disposed with a predetermined gap from the first electrode (see electrode tabs, gap and insulated layer, para 16-18, 34-35).

Yang teaches:
wherein the liquid leakage sensor includes the sensor unit, a wiring portion extending from the sensor unit, and a liquid leakage determination unit coupled to the wiring portion, and wherein the wiring portion is not coupled to the charging/discharging circuit of the battery cell (see leakage/overflow sensors, wiring and charging elements, Abstract, para 18-20, 34-35).

17.          With respect to claim 11, Yang teaches:
the charging/discharging circuit, wherein a part of the charging/discharging circuit is included in the casing, and a remaining portion of the charging/discharging circuit is provided outside the casing (see circuitry outside of battery box, para 18-20, 34-35).

18.          With respect to claim 12, Yang teaches:
wherein the part of the charging/discharging circuit included in the casing is not coupled to the liquid leakage sensor in the casing (see leakage/overflow sensors, wiring and charging elements, Abstract, para 18-20, 34-35; see circuitry outside of battery box, para 18-20, 34-35).

19.          With respect to claim 13, Yang teaches:
 wherein the liquid leakage sensor is disposed inside the casing (see sensor detecting leakage of electrolyte from battery cell, inside the casing, para 33-36).

20.          With respect to claim 14, Yang teaches:
wherein the liquid leakage sensor is disposed outside the casing (see sensor detecting leakage of electrolyte from battery cell, para 33-36).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851